—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (DiMango, J), imposed August 9, 2011, on the ground that the sentence was excessive.
*870Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267 [2011]), and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Eng, EJ., Mastro, Dickerson, Lott and Miller, JJ., concur.